STOCK REDEMPTION AGREEMENT

This Stock Redemption Agreement (the “Agreement”) is made as of September 1,
2009 (the “Effective Date”), by and between Pacific Biometrics, Inc., a Delaware
corporation (the “Company”), and Terry M. Giles, an individual residing in the
State of Texas (“Seller”).

RECITALS

A. Seller desires to tender for redemption, and the Company desires to redeem
from Seller, on the terms and conditions provided in this Agreement, all right,
title and interest in 2,391,906 shares (the “Shares”) of common stock of the
Company owned by Seller (the “Redemption”).

B. Concurrently with this Redemption, the Company is entering into a $4 million
loan agreement with Seller (the “Loan”).

AGREEMENT

In consideration of the mutual covenants, agreements, representations,
warranties and conditions herein contained, the parties hereby agree as follows:

1. Redemption of Shares. Subject to the terms and conditions of this Agreement,
the Company hereby agrees to redeem from Seller, and Seller agrees to tender for
redemption by the Company, all of such Seller’s right, title and interest in the
Shares, free of any lien, security interest, encumbrance, charge or claim of any
party. The Redemption shall be effective as of the Effective Date, and shall
occur immediately upon closing of the Loan. Seller shall take all further
actions and execute any and all additional documentation requested by the
Company to evidence the Redemption and transfer of the Shares to the Company.

2. Redemption Price. The price per Share redeemed shall be $0.70 (the
“Redemption Price”).

3. Delivery of Share Certificates and Payment.

(a) Share Certificates. On or prior to the Effective Date, Seller shall deliver
to the Company a share certificate or certificates representing the Shares
(each, a “Certificate”) together with a signed stock power in the form provided
by the Company’s transfer agent. If any Certificate shall have been lost, stolen
or destroyed, in lieu of delivering such Certificate Seller shall deliver an
affidavit setting forth the claimed loss, theft or destruction and shall provide
the Company with a reasonable indemnity against any claim that may be made
against the Company with respect to such Certificate. Upon Redemption, the
Certificates representing the Shares will become treasury shares in the Company,
as issued but not outstanding shares of common stock of the Company.

(b) Payment. Upon Seller’s delivery of the Certificates or affidavit as provided
in Section 3(a), the Company shall pay the Redemption Price to Seller for the
Shares, in cash or by check or wire transfer, or by netting out the Redemption
Price from the Loan proceeds.

4. Representations and Warranties of Seller. Seller represents and warrants to
the Company that:

(a) Seller is the sole record and beneficial owner of the Shares and holds the
Shares free and clear of all liens, security interests, claims, charges and
encumbrances of any kind. The Shares are not subject to options, warrants,
contracts or agreements of any kind.

(b) Seller has the full and unrestricted legal right, power and authority to
enter into and to perform this Agreement. This Agreement constitutes Seller’s
valid and binding obligation, enforceable against Seller in accordance with its
terms.

(c) The execution, delivery and performance of this Agreement and the other
agreements contemplated herein will not conflict with any provision of, or
constitute a breach of or default under, any agreement, indenture or other
instrument to which Seller is a party or by which Seller or any of Seller’s
property is bound or affected.

(d) Seller has received all the information that Seller considers necessary or
appropriate to be able to evaluate the risks and merits of the transaction
contemplated under this Agreement and to reach an informed and knowledgeable
decision whether to tender the Shares for redemption by the Company. Seller has
reviewed the Company’s reports and other filings made with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), required to be filed through the date hereof (the “Reports”).
Seller has also reviewed the Supplemental Disclosure provided by the Company,
dated as of August 6, 2009. Seller has been afforded the opportunity to ask
questions and receive answers from the Company regarding its business and
financial condition and other matters deemed necessary to Seller, and all such
questions, if any, have been answered to Seller’s full satisfaction.

(e) Seller acknowledges and agrees that the Company has not made any
representation, warranty or other statements regarding the current or future
value of the Shares. Except for the Company’s representations and warranties in
Section 5, Seller is not relying on any representation or warranty of the
Company (or any of its officers, directors, employees or agents) in electing to
sell the Shares pursuant to the terms of this Agreement.

(f) Seller acknowledges that it has been advised to consult with, and has
consulted with or had the opportunity to consult with, independent legal, tax
and other professional advisers with respect to the Redemption, including the
fairness of the Redemption Price and the other terms of this Agreement.

5. Representations and Warranties by the Company. The Company represents and
warrants to Seller that:

(a) The Company is a corporation validly existing under the laws of the State of
Delaware. The Company has the full legal right, power and authority to enter
into and to perform this Agreement. The execution, delivery and performance by
the Company of this Agreement have been duly authorized by all requisite action
of the Company. This Agreement constitutes the Company’s valid and binding
obligation, enforceable against the Company in accordance with its terms.

(b) The execution, delivery and performance of this Agreement and the other
agreements contemplated herein will not conflict with any provision of, or
constitute a breach of or default under, any agreement, indenture or other
instrument to which the Company is a party or by which the Company or any of the
Company’s property is bound or affected;

(c) The payment of the Redemption Price hereunder (immediately following closing
of the Loan) will not constitute a distribution prohibited by the Delaware
General Corporation Law.

(d) As of their respective dates, the Reports complied as to form in all
material respects with the requirements of the Exchange Act and rules and
regulations of the SEC promulgated thereunder applicable to such Reports.

6. Indemnification by Seller. Seller shall indemnify, hold harmless and defend
the Company from and against, and reimburse it with respect to, any and all
losses, damages, liabilities, costs, and expenses, including without limitation
interest, penalties and reasonable attorneys’ fees (collectively, “Damages”)
incurred by it based on or arising out of any breach or inaccuracy of any
representation or warranty of Seller made in this Agreement or any document,
certificate or agreement delivered in accordance with this Agreement.

7. Release of Claims. In consideration of the Redemption Price to be paid to
Seller, and except for the rights created under this Agreement, by executing
this Agreement, Seller, on behalf of Seller and its affiliates, forever releases
and discharges, and promises not the sue, the Company, and each of its
directors, officers, stockholders, affiliates, employees, agents, attorneys and
representatives, and any successors in interest, heirs and assigns of any of the
foregoing released persons and entities (collectively, “Releasees”)) from, any
and all past, present or future claims, demands, agreements, obligations or
causes of action, whether known or unknown, direct or contingent, liquidated or
unliquidated, matured or unmatured, in law or at equity, which Seller has or
which may later accrue to or be acquired by Seller against the Releasees,
arising from or in any way connected with the Shares, the Redemption, and any
matters associated therewith. Seller executes this Agreement freely and
voluntarily and not under duress. Seller acknowledges that he has been advised
to consult with counsel of Seller’s choice about the legal effects of making the
foregoing release.

8. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

9. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

10. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
(a) upon personal delivery to the party to be notified, (b) upon receipt by the
sender of a confirmation of a successful facsimile transmission, (c) one
business day after deposit with a nationally recognized overnight courier
service, prepaid for overnight delivery and addressed as set forth on the
signature page hereto, or (d) three days after deposit with the U.S. Postal
Service, postage prepaid, registered or certified with return receipt requested
and addressed to the party to be notified at the address indicated for such
party on the signature page hereto, or at such other address as such party may
designate by ten days’ advance written notice to the other parties.

11. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

12. Entire Agreement; Amendments and Waiver. This Agreement constitutes the full
and entire understanding and agreement among the parties with regard to the
subject matter hereof. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Seller.

13. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Washington, without giving effect to principles of
conflicts of law. If any action or other proceeding shall be brought on or in
connection with this Agreement, the venue of such action shall be in King
County, Washington.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

1

EXECUTED as of the date first set forth above.

COMPANY:

PACIFIC BIOMETRICS, INC.

         
By: /s/ Ronald R. Helm
   
 
   
Ronald R. Helm
Chief Executive Officer
   
Address:
   
220 West Harrison Street
Seattle, Washington 98119
Attn: Chief Executive Officer
Fax: (206) 298-9838
SELLER:  


   
/s/ Terry M. Giles
   
 



    TERRY M. GILES

     
Address:
 
11002 Wickwood Drive
Houston, Texas 77024

Facsimile:
  (713) 464-0411

2